      Case 5:96-cr-00020-DMG Document 75 Filed 04/06/21 Page 1 of 2 Page ID #:238
                                                                                               ❑~



 1
                                                                       U.S. DISTRICT CnURT
 2

 3                                                                    APR - 6 2021
 4                                                             CENTRAL DISTRICT OF CALDEUTIY
                                                               BY

 5

 6

 7                           UNITED STATE$ DISTRICT COURT

 8                           CENTRAL DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                   case No.. ~GR9'b-0O2-~— ~mU
11                      Plaintiff,

12            vs.                                ORDER OF DETENTION AFTER HEARING
                                                      [Fed. R. Crim. P. 32.1(a)(6);
13                                                     18 U.S.C. § 3143(a)]
     Ro bar+ Dwayne ~oP P-~',
14
                        Defendant.
15

16

17

18          The defendant having been arrested in this District pursuant to

19   a    warrant   issued   by   the   United       States   District      Court       for    the

20   CGV1'~~ p~3t~ Cd~i~T(S~vl~d~    for alleged violation(s) of the terms and

21   conditions of his her [probation]               sup   vised release          and

22          The   Court having conducted         a    detention    hearing pursuant             to

23   Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),

24          The Court finds that:

25   A.    (~ The defendant has not met his her burden of establishing by

26          clear and convincing evidence that he/she is not likely to flee

27          if released under 18 U.S.C. § 3142(b) or (c).                  This finding is

28          based on   v n knm~m baiI   ~-~O NCR S , a(m~~- o t~lgO il/~G ~-~ q
      Case 5:96-cr-00020-DMG Document 75 Filed 04/06/21 Page 2 of 2 Page ID #:239




 1        ab ~ s.e, a.~an~ewt vr~.v~~,l- h.~~l ~-~, ~s s c,~n..s
 2

 3

 4        and/or

 5   B.   (✓~ The defendant has not me             hi     her burden of establishing by

 6        clear and convincing evidence tha                he she is not likely to pose

 7        a danger to the safety of any other person or the community if

 8        released under 18 U.S.C. ~ 3142(b) or (c).                This finding is based

 9        on: C'~CR.V1,'~           GV~~✓Yl ~~/t cu     C~~ ~l o~,U C~'j Q,~~O✓LQ~ O V1010 ~1~1
                                                                                       ~T
                                                                                       ~

10        S ~~S~wvic.~ Ctb~S e ~.~a~.~ w~P.k~a,~~ ~'t~ al~ isSt~.2 S ~ C.h.~dVt~nc~
11        In ~S~ ~n-~ ~S I.ev~q ~ru av~ol ~~c,~,v~dl~s ~iols~ c.sL
12

13

14        IT THEREFORE IS ORDERED that the defendant be detained pending

15   the further revocation proceedings.

16

17   Dated:        ✓i ~     Z-OZ~
                                                   J AN ROSENBLUTH
18                                                 U.S. MAGISTRATE JUDGE

19

20

21

22

23

24

25

26

27



                                               E
